Citation Nr: 0432350	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1955 to October 1960, July 1972 to December 1972, 
December 1972 to May 1973, and from May 1973 to October 1973, 
and also had National Guard and Army Reserve service.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  A 
May 2001 letter provided notice of the VCAA as it pertained 
to the service connection claim.  A subsequent statement of 
the case (SOC) properly provided notice on the "downstream" 
issue of an increased rating.  VAOPGCPREC 8-2003.

In January 2003, the veteran alleged that his postoperative 
left inguinal hernia had worsened.  He claimed that he had a 
recurrent hernia which was not supported by truss, was not 
readily reducible, and that he considered it inoperable.  His 
representative claims on his behalf that a separate rating is 
warranted for a hernia repair scar.  He was last examined by 
VA for this disability in January 2002, and the examination 
report reflects that the veteran's claims folders were not 
reviewed by the examiner.  A medical examination should 
"take into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Hence, a contemporaneous VA examination to 
ascertain the current severity of the left hernia repair 
residuals is indicated.

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With the veteran's assistance 
(identifying treatment sources and 
providing any necessary releases) the RO 
should obtain complete clinical records 
of any treatment the veteran has received 
for his postoperative inguinal hernia. 

2.  The RO should arrange for a VA 
examination to ascertain the severity of 
the veteran's postoperative left inguinal 
hernia.  His claims folders must be 
reviewed by the examiner in conjunction 
with the examination.  All findings must 
be reported in detail.  Based on a review 
of the claims folders and examination of 
the veteran, the examiner should opine 
whether the postoperative left inguinal 
hernia is best characterized as:

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt? OR

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible? OR

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable?

The examiner should also comment on the 
left inguinal hernia repair scar, 
specifically it is painful and whether it 
causes any impairment that is distinct 
from the postoperative left inguinal 
hernia itself.  The examiner should 
explain the rationale for all opinions 
given.

3.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


